t c memo united_states tax_court lawrence moore petitioner v commissioner of internal revenue respondent docket no filed date lawrence moore pro_se michelle m lippert for respondent memorandum findings_of_fact and opinion dean special_trial_judge respondent determined a deficiency in petitioner's federal_income_tax of dollar_figure for the only issue for decision is whether petitioner is liable for the alternative_minimum_tax - - findings_of_fact petitioner resided in toledo ohio at the time the petition in this case was filed petitioner timely filed his federal_income_tax return attached to the return was a form_w-2 wage and tax statement from four-a electric inc reporting wages to petitioner of dollar_figure petitioner reported the amount of his wages on line of the return on schedule a itemized_deductions of his return petitioner claimed deductions for state and local_taxes of dollar_figure and charitable_contributions of dollar_figure he also claimed on schedule a miscellaneous_itemized_deductions for unreimbursed employee_expenses of dollar_figure after reduction for the 2-percent floor of sec_67 from adjusted_gross_income of dollar_figure petitioner deducted total itemized_deductions of dollar_figure and a personal_exemption of dollar_figure to arrive at taxable_income of dollar_figure on which he computed a tax due of dollar_figure as petitioner had total withholding credits of dollar_figure he claimed an overpayment of dollar_figure petitioner did not attach form_6251 alternative minimum tax-individuals to his income_tax return or report any liability for the alternative_minimum_tax on line of form_1040 u s individual_income_tax_return ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue - - the commissioner sent petitioner a notice_of_deficiency dated date stating his determination that petitioner is liable for the alternative_minimum_tax prescribed by sec_55 in the amount of dollar_figure opinion since the internal_revenue_code has included minimum_tax provisions for both corporate and individual taxpayers tax reform act of tra publaw_91_172 83_stat_487 congress enacted the minimum_tax to prevent corporate and individual taxpayers from aggregating deductions to the point where they pay either no tax or a shockingly low tax 842_f2d_180 7th cir affg 88_tc_663 sec_301 of the tra 83_stat_580 imposed a minimum_tax on certain tax preference items to be added on to a taxpayer's other tax_liability the provisions remained in effect with only minor changes as the only minimum_tax formulation in the internal_revenue_code until see revenue act of publaw_95_600 92_stat_2871 first chicago corp v commissioner supra 108_tc_11 the revenue act of was supposed to repeal the add-on_minimum_tax for individuals and replace it with a new alternative_minimum_tax amt beginning in other sources indicate however that the two provisions co-existed in the internal q4e- revenue code until the add-on_minimum_tax was finally repealed by the tax equity and fiscal responsibility act of tefra publaw_97_248 sec a 96_stat_411 and supplanted by an amended alternative_minimum_tax be du pont de nemours co v commission102_tc_1 n affd 41_f3d_130 3d cir and affd sub nom 42_f3d_972 5th cir 784_fsupp_1206 d md this tefra amt provision remained in effect from until its amendment by the tax_reform_act_of_1986 publaw_99_514 100_stat_2320 which expanded the amt for individuals see s rept 1986_3_cb_515 the post-1986 amt rules sections were enacted to establish a floor for tax_liability so that a taxpayer will pay some tax regardless of the tax breaks otherwise available to him under the regular income_tax rules see s rept supra c b vol pincite the amt rules accomplish this goal by eliminating favorable treatment given to certain items for purposes of the regular income_tax sec_55 the amt is paid only if and to the extent that it exceeds the taxpayer's regular income_tax sec_55 the starting point in computing amt liability is determining the alternative_minimum_taxable_income amti amti is computed in the same manner as regular taxable_income except that the adjustments - - provided in sec_56 and sec_58 are taken into account for amti and the tax preference items set forth in sec_57 are not permitted to reduce amti sec_55 to determine the taxable_amount of amti the amti is reduced by an exemption_amount which in this case is dollar_figure subject_to a gradual phase-out of the exemption_amount as amti exceeds dollar_figure sec_55 the amt rate is then applied to amti as reduced by the exemption_amount sec_55 for the taxable_year at issue in this case the applicable amt rate i sec_26 percent the figure resulting from the application of the amt rate to the amti is the tentative_minimum_tax tmt next the regular income_tax is compared to tmt if tmt is greater than the regular income_tax the tmt is the final tax_liability for the taxable_year sec_55 in petitioner's case the regular income_tax is dollar_figure the amount petitioner reported on line sec_40 and sec_49 of his form_1040 pursuant to sec_55 the amt is the difference between the tentative_minimum_tax and the regular_tax the tmt i sec_26 percent of the excess of petitioner's amti over his exemption_amount of dollar_figure see sec_55 a as petitioner had no items of tax preference in amti here means petitioner's taxable_income determined with the adjustments provided in sec_56 there are no factual issues in dispute that are relevant to ascertaining the tax_liability of petitioner in this case and the court therefore finds sec_7491 to be inapplicable -- - petitioner reads the flush language following sec_55 b to mean that no adjustments provided by sec_56 may be made to his taxable_income to determine amti the flush language states that if a taxpayer is subject_to the regular_tax he is subject_to the amt and if the regular_tax is determined by reference to an amount other than taxable_income such amount shall be treated as taxable_income for amt purposes petitioner argues that the flush language means that the amt tax_rate can only be applied to his regular taxable_income petitioner misunderstands the operation of the amt it is a tax not on taxable_income but on alternative_minimum_taxable_income in excess of the exemption_amount sec_55 hllison v commissioner tcmemo_1995_427 amti of individuals includes taxable_income plus state and local_taxes personal exemptions and miscellaneous_itemized_deductions and to determine amti the statute requires the taxpayer to make adjustments to taxable_income to compute alternative_minimum_taxable_income sec_55 a and b holly v commissioner tcmemo_1998_55 amti included taxable_income plus personal_exemption miscellaneous deductions and state taxes ellison v commissioner supra petitioner's taxable_income for was dollar_figure the amount reported on line of form_1040 as relevant herein the adjustments required by sec_55 as provided in section - b are threefold first sec_56 a provides that no deduction shall be allowed for any miscellaneous itemized_deduction as defined in sec_67 second sec_56 a states that no itemized_deduction for state and local_taxes shall be allowed in computing alternative_minimum_taxable_income third sec_56 e states that no personal exemptions shall be allowed in computing amti the effect of sec_56 a and b be is to increase petitioner's taxable_income amount by dollar_figure the amount claimed on petitioner's schedule a as miscellaneous deductions for unreimbursed employee_expenses dollar_figure the amount claimed on petitioner's schedule a for state and local_taxes and dollar_figure the amount claimed on petitioner's form_1040 for a personal_exemption after taking into account the foregoing three adjustments petitioner's amti for is dollar_figure petitioner's amti exceeds the applicable exemption_amount of dollar_figure by dollar_figure see sec_55 a petitioner's tentative_minimum_tax is therefore percent of that excess or dollar_figure see sec_55 b a i because petitioner's tmt exceeds petitioner's regular_tax of dollar_figure petitioner is liable for the alternative_minimum_tax in the amount of such excess dollar_figure less dollar_figure or dollar_figure --- - accordingly we sustain respondent’s determination that there is a deficiency in petitioner's income_tax for the year the court has considered all other arguments advanced by petitioner and to the extent not discussed above has found those arguments to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent
